Upon a charge of murder, the appellant was convicted of aggravated assault, punishment fixed at confinement in the county jail for a period of forty-five days.
The record contains neither statement of facts nor bills of exceptions. There are some special charges which were refused, but in the absence of knowledge of the evidence that was before the trial judge we are unable to appraise the merits, if any, of the complaint of the refusal of the special charges.
The judgment is affirmed.
Affirmed.